Case: 15-13101   Date Filed: 03/31/2016   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13101
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cr-20005-DPG-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

ERNESTO CORTES-CASTRO,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 31, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-13101     Date Filed: 03/31/2016    Page: 2 of 2


      Ernesto Cortes-Castro appeals pro se the denial of his motion to reclaim

property. See Fed. R. Crim. P. 41(g). The district court ruled that Cortes-Castro

voluntarily forfeited the property and waived any challenge to the forfeiture by

pleading guilty to a crime connected to the property. We affirm.

      The district court did not err by denying Cortes-Castro’s motion because he

no longer had a possessory interest in the property. After his arrest, Cortes-Castro

agreed in writing to “abandon all claim to . . . and waive any further rights [to]

proceedings relative to” several cellular telephones and laptop computers and a

camera. Later, Cortes-Castro pleaded guilty based on a written agreement in which

he consented “to forfeit to the United States voluntarily and immediately all of his

right, title and interest in the cash, cellular telephones, and computers that were”

used or purchased with the proceeds of his sex trafficking offense. Cortes-Castro

argues that he was not given adequate notice of the forfeiture, in violation of his

right to due process under the Fifth Amendment, but Cortes-Castro waived any

challenge that he could have made to the seizure of the property when he entered

his plea of guilty. See United States v. Patti, 337 F.3d 1317, 1320 (11th Cir. 2003).

And Cortes-Castro declined to challenge his order of forfeiture, though he could

have done so on direct appeal. See Fed. R. Crim. P. 32.2(b)(4)(A); United States v.

Petrie, 302 F.3d 1280, 1284 (11th Cir. 2002).

      We AFFIRM the denial of Cortes-Castro’s motion to reclaim property.


                                           2